

	

		II

		109th CONGRESS

		1st Session

		S. 1553 

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Bond introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to enhance tax incentives for small property and casualty insurance companies.

		  

	

	

		1.Clarification of definition

			 of gross receipts for purposes of determining tax exemption of small property

			 and casualty insurance companies

			(a)In

			 generalSection 501(c)(15) of

			 the Internal Revenue Code is amended by adding at the end the following:

				

					(D)For purposes of subparagraph (A), the term

				gross receipts means the gross amount received during the taxable

				year from the items described in section 834(b) and premiums (including

				deposits and

				assessments).

					.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after December 31,

			 2003.

			2.Increase in limitation

			 for alternative tax liability for small property and casualty insurance

			 companies

			(a)In

			 generalClause (i) of section

			 831(b)(2)(A) of the Internal Revenue Code of 1986 is amended to read as

			 follows:

				

					(i)the net written premiums (or, if greater,

				direct written premiums) for the taxable year do not exceed $1,971,000,

				and

					.

			(b)Inflation

			 adjustmentParagraph (2) of

			 section 831(b) of such Code is amended by adding at the end the following new

			 subparagraph:

				

					(C)Inflation

				adjustmentIn the case of any

				taxable year beginning in a calendar year after 2006, the $1,971,000 amount set

				forth in subparagraph (A) shall be increased by an amount equal to—

						(i)$1,971,000, multiplied by

						(ii)the cost-of-living adjustment determined

				under section 1(f)(3) for such calendar year by substituting calendar

				year 2005 for calendar year 1992 in subparagraph (B)

				thereof. If the amount as adjusted under the preceding sentence is not a

				multiple of $1,000, such amount shall be rounded to the next lowest multiple of

				$1,000.

						.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

			

